IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,302




EX PARTE WILLIAM LEE NISWANGER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-178-CR IN THE 87TH DISTRICT COURT
FROM FREESTONE COUNTY




           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of impersonating a
public servant and sentenced to ten years’ imprisonment.  He did not appeal his conviction.
            Applicant contends that his attorney was ineffective for failing to investigate the facts of his
offense. We order that this application be filed and set for submission to determine whether counsel
was ineffective for failing to properly investigate whether the facts of this case would support a
conviction for impersonating a public servant. The parties shall brief these issues.
            The trial court shall determine whether Applicant is indigent.  If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant. 
Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days of the date
of this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent.  All briefs shall be filed with this Court on or before June 3, 2010.
 
Filed: March 3, 2010
Do not publish